Citation Nr: 0600708	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an increased evaluation for lumbalgia of the 
lower thoracic and upper lumbar regions, currently evaluated 
as 60 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran served on active duty from July 1986 to January 
1991.

Thia appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the 
Washington, D.C., Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In January 2004, the Board remanded this 
case.  The case is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected disability, characterized 
as lumbalgia of the lower thoracic and upper lumbar regions, 
is manifested by severely restricted range of motion, with 29 
degrees of forward flexion, 8 degrees of extension, lateral 
flexion to 15 degrees on the left and 10 degrees on the 
right, and rotation to 24 degrees on the left and to 20 
degrees on the right; and pain on movement.

2.  The medical evidence indicates that theveteran has mild 
weakness of the extensor hallucis longus muscle on the right, 
as a consequence of his service-connected spinal disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
veteran's service-connected back disability, characterized as 
lumbalgia of the lower thoracic and upper lumbar regions, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a; Diagnostic Codes 
(DCs) 5286, 5293 (2002), effective prior to September 23, 
2002; DC 5293 (2003), effective as of September 23, 2002; DC 
5235 to 5243 (2005), effective September 26, 2003.

2.  The criteria for a separate 10 percent disability 
evaluation for incomplete paralysis of the sciatic nerve have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, DC 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for an increased disability evaluation for his 
low back disability in April 2002.  The rating action then 
denied an increased evaluation in August 2002.  After that 
rating action was issued, the RO sent the veteran a VCAA 
letter in January 2003,  providing notice to the claimant of 
what information and evidence must be submitted to 
substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  He was also told that 
he could submit any evidence relevant to his claim.  In 
February 2003, he was sent a Statement of the case (SOC), 
which included the provisions of 38 C.F.R. § 3.159, the 
regulation that implemented the VCAA.  He was sent another VA 
letter in July 2005, and the Supplemental statement of the 
case (SSOC) of September 2005 again included the provisions 
of 38 C.F.R. § 3.159. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (see above).    The 
Board had requested copies of the veteran's treatment 
records, which were obtained and associated with the claims 
folder.  He was provided with VA examinations.  Therefore, it 
is found that the veteran was aware of the evidence and 
information that was needed to substantiate his claim; 
moreover, VA obtained those records that were available in 
relationship to the claim.  In addition, the claim was 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Generally applicable law for increased ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothl;. (f) 
Pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2005).

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background and analysis

The veteran was afforded an examination for VA purposes in 
June 2001.  He complained of constant tingling in the legs 
over the past 6 months; he also reported three episodes of 
severe back pain over the past 6 months.  Forward flexion was 
to 42 degrees and extension was to 12 degrees.  These motions 
were described as severely limited and were accompanied by 
pain.  The pain began at 25 degrees of flexion and 5 degrees 
of extension.  There was no incoordination, abnormal 
movement, or instability.  Lateral flexion was to 10 degrees 
on the right and to 15 degrees on the left.  There was pain 
at 5 degrees on the right and at 12 degrees on the left.  
There was no incoordination, abnormal movement, or 
instability.  Rotation was to 8 degrees on the right and to 
14 degrees on the left.  Again, there was no incoordination, 
abnormal movement, or instability.  The examiner noted that 
there was severe limitation of function, with all movements 
significantly slowed.  Walking was painful after 10 to 15 
minutes; sitting was painful after a few minutes; and he 
reported constant pain on standing.  He stated that he had to 
constantly change position to alleviate the pain.  He had 
muscle spasms between T6 and L5-S1 bilaterally.  There was 
also pain on palpation over the entire spine, worse at L5-S1.

The neurological evaluation noted that straight leg raising 
was positive at 38 degrees on the right (with muscle tremor 
and trembling of the right leg), and at 48 degrees on the 
left (with pain shooting into the leg).  The Goldthwaite's 
sign was positive.  Deep tendon reflexes were 2+ bilaterally.  
He was noted to have sensorimotor disturbances originating at 
the L5-S1 level, right greater than the left.  The diagnosis 
was post-traumatic residuals of spinal contusion associated 
with lumbar disc disease and recurrent bilateral neuro-
compressive syndrome at L5-S1, resulting in back and 
bilateral leg pain with little intermittent relief and severe 
limitation of motion and function.

In April 2002, the veteran submitted an examination report 
from a private physician.  It indicated that all his lumbar 
spinal column movements were painfully restricted by half.  
Walking on the heels and toes was possible.  The Lasegue test 
was 30 on the right and 50 on the left, without peripheral 
pain-track.  His hips could be moved normally.  There were no 
sensory deficits present, and he was noted to have 
questionable weakness of the toe-lifting muscles of the great 
toes.  An X-ray showed discrete retrolisthesis at L5 over S1 
in reclination.  The MRI showed a flat prolapse at L4-5, with 
low-level caudal layering and distinct dehydration of L4-5.  
The diagnosis was lumbar sciatica bilaterally; instability; 
lowered position of the pelvis by X-ray; and flat disc 
prolapse at L4-5.

The veteran was afforded another examination for VA purposes 
in August 2005.  He clearly had low back pain of variable 
intensity.  He also had shooting pain down the right leg to 
the foot, with numbness on the anterior thigh.  He stated 
that a major pain attack might last a week.  While no record 
was available, the examiner stated that a 2004 EMG had been 
reported to be within normal limits.  He noted constant pain 
of 8 out of 10 (with 10 being the worst) and constant 
stiffness.  He said that he would have flare-ups about once 
every three months.  His mobility was "OK," he could 
transfer easily, and he had no grooming problems.

The objective clinical evaluation noted slight 
dextroscoliosis due to right leg shortening.  There was no 
lumbar bulging or protruding of the ribs seen on bending 
over.  There was no pelvic tilt and his gait was normal.  
Forward flexion was to 29 degrees, with pain (normal: 90 
degrees) and extension was to 8 degrees, with pain (normal: 
30 degrees).  Pain began at 13 degrees of flexion and at 8 
degrees of extension.  There was no incoordination, abnormal 
movement, or instability.  Lateral flexion was to 15 degrees 
on the left and to 10 degrees on the right, with pain 
(normal: 30 degrees).  Pain began at 12 degrees on the right 
and at 13 degrees on the left.  There was no incoordination, 
abnormal movement, or instability.  Rotation was to 24 
degrees on the left and to 20 degrees on the right, with pain 
(normal: 45 degrees).  Pain set in at the extreme of motion.  
There was no incoordination, abnormal movement, or 
instability.  He displayed generalized restriction of 
function.  He had painful and severely limited forward 
flexion, which was the major functional impairment.  All his 
motions were slow and careful, although there was no guarding 
that resulted in an abnormal gait.  The paraspinal muscles 
were tight, hard and painful from T8 to L2 on the right.  
There were no postural abnormalities, no fixed deformities, 
and no ankylosis.  He had localized tenderness with preserved 
spinal contour from T10 to L5-S1, and the sacroiliac joints 
were nontender on tapping.  

A CT scan showed, at the L4-5 level, a 2-mm retrolisthesis, 
no significant spondylarthritis, spinal canal normal in 
width, mild disc protrusion at L4 with no herniated nucleus 
pulposus, no impingement on the nerve roots at L5, and no 
neuroforaminal stenosis.  The L5-S1 level showed spondylosis 
at L5 bilaterally, no remarkable vertebral displacement, no 
significant spondylarthritis, no disc herniation, normal 
spinal canal width, with no root affection.

The orthopedic diagnosis was bilateral spondylysis L5 with 
mild retrolisthesis L4-5, but with no signs of any nerve root 
affection on that day's CT scan, resulting in severe 
limitation of forward flexion and otherwise slight to 
moderate limitation of function, with pain on use but no 
marked neuro-deficit, requiring no continuous administration 
of prescribed analgesic medication.

The neurological evaluation showed recurrent sequential 
sensory disturbances following the distal vertebragen 
dermatome on L4 on the right.  There was no atrophy, and the 
strength and tone of the paravertebral muscles was 5+ 
bilaterally.  There was very mild weakness of the extensor 
hallucis longus on the right.  Deep tendon reflexes were 2+ 
bilaterally.  The Lasegue sign was positive on the right at 
54 degrees and on the left at 52 degrees.  Straight leg 
raising was possible bilaterally.  There was no evidence of 
weakness and no indication of sensory loss in a stocking or 
glove pattern.  There was no evidence of overreaction, such 
as excessive verbalization, grimacing, collapsing, or 
theatrics.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
pertinent evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.

The veteran's service-connected chronic low back strain with 
degenerative disc disease has been rated 60 percent disabling 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5293 (2004).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule which addresses spine disease, 
including intervertebral disc syndrome, including Diagnostic 
Code 5293. See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293(2003)).  These 
changes became effective on September 23, 2002.  See also 68 
Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, DCs 5235-5243).  These changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).

The Board notes that the veteran was provided the veteran 
with notice of the revised regulations in the September 2005 
SSOC, described above.  Thus, the Board finds that we may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the old DC 5293, effective prior to September 23, 2002, 
a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.  In order 
to justify a 100 percent evaluation, there would have to be 
unfavorable ankylosis with marked deformity and involvement 
of major joints (Marie-Stumpell type) or without other joint 
involvement (Bechterew type).  See 38 C.F.R. part 4, DC 5286 
(2002).

In this case, it is clear that the veteran suffers from an 
ongoing back disability, characterized as lumbalgia of the 
lower thoracic and upper lumbar regions, which involves pain 
and discomfort, as well as severely limited motion.  We have 
carefully reviewed the extensive medical findings set out 
above.  There is no objective medical evidence that the 
veteran suffers from unfavorable ankylosis of the low back.  
Therefore, a 100 percent evaluation under DC 5286 is not 
justified.

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 60 percent.  However, the veteran has never 
been diagnosed with fracture of his vertebra.  Therefore, 38 
C.F.R. § 4.71a, DC 5285 (2002) is not for application.  Nor 
are DCs 5288 and 5289 applicable, since there is no ankylosis 
of the lumbar or thoracic regions of the spine.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  Id. 
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.

In addition, the new rating provisions contain these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

In the instant case, the highest rating available for 
incapacitating episodes is 60 percent, the same evaluation 
already assigned for the veteran's low back disorder.  In any 
event, these provisions are not applicable in the veteran's 
case, because he does not have incapacitating episodes that 
have been prescribed and treated by a physician.  

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (DCs 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) are as follows:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.....40%

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.....20%

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under 
an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 
45 degrees, and left and right lateral rotation are 
zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are 
the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to 
the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the 
following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal 
segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

Here, the Board finds that an increased rating to 100 percent 
is not warranted, because the veteran has not demonstrated 
unfavorable ankylosis of the entire spine.

Effective September 26, 2003, the criteria for rating 
intervertebral disc syndrome were renumbered and are, 
instead, located at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
The specific criteria, however, were not amended, except that 
DC 5243 (2005) provides that the alternative to this code is 
to rate the disability under the General Rating Formula for 
the spine, as discussed above.

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
60 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
60 percent evaluation assigned, particularly given the 
findings during the August 2005 VA examination which noted no 
excessive verbalization and no grimacing.  38 C.F.R. § 4.40, 
4.45; DeLuca v. Brown, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the veteran's claim, and under the 
Karnas precedent and its progeny, which required the Board to 
apply the old criteria despite their having been rescinded.  
In any future claims and adjudications, the RO will apply 
only the amended rating criteria, and will consider evidence 
developed after the present claim.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board has carefully reviewed the detailed medical 
findings of record, with consideration of the doctrine of 
giving the benefit of the doubt to the veteran.  As a 
consequence, the Board finds that a separate evaluation for 
the veteran's weakness of the extensor hallucis longus 
muscle, on the right side, is warranted.  Under 38 C.F.R. 
Part 4, DC 8520 (2005), a 10 percent disability evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis; a 40 percent evaluation requires moderately severe 
incomplete paralysis; and a 60 percent evaluation requires 
severe incomplete paralysis, with marked muscular atrophy.  

The August 2005 VA examination noted that the veteran had 
very mild weakness of the right extensor hallucis longus.  
The evidence appears to raise a reasonable doubt that the 
veteran's service-connected spinal disorder compromises the 
sciatic nerve and flexion of the foot, although no muscular 
atrophy was present in the extensor hallucis longus.  It is 
found that this evidence supports a separate 10 percent 
disability evaluation pursuant to DC 8520, and thus the 
appeal is to this extent allowed.

Extraschedular evaluations

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds that no exceptional circumstances 
in this case have been shown, or alleged, which would warrant 
referral for consideration of an extraschedular evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected back disorder, 
characterized as lumbalgia of the lower thoracic and upper 
lumbar regions.  However, as discussed above, after reviewing 
all the evidence of record and after resolving reasonable 
doubt in the veteran's favor, the Board concludes that the 
evidence supports a separate 10 percent disability evaluation 
for weakness of the right extensor hallucis longus.


ORDER

Entitlement to an increased evaluation for lumbalgia of the 
lower thoracic and upper lumbar regions, currently evaluated 
as 60 percent disabling, is denied.

A separate 10 percent disability evaluation for weakness of 
the right extensor hallucis longus is granted, subject to the 
regulations governing the payment of monetary benefits.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


